January 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF
                           P. A. P.

NO. 14-14-00923-CV                          V.

                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the orders
signed by the court below on October 15, 2014 and October 24, 2015. Having
considered the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Patricia Ann Potts.


      We further order this decision certified below for observance.